EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a control method for a piezoelectric driving device comprising, inter alia, a driving-signal generating section configured to generate the driving signal using a pulse signal generated based on a target pulse duty ratio, wherein when the target pulse duty ratio is smaller than a predetermined value, the driving signal generated by the driving-signal generating section is an intermittently generated periodic signal.
Claims 2-7 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 8 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a control method for a piezoelectric driving device comprising a piezoelectric driving device comprising, inter alia, the voltage control section includes: a pulse-duty-ratio-signal generating section configured to generate a target pulse duty ratio signal based on an input target driving signal; a pulse-signal generating section configured to generate a pulse signal having a target pulse duty ratio indicated by the target pulse duty ratio signal; and a driving circuit configured to generate the driving signal using the pulse signal, the pulse-signal generating section includes: a comparing section configured to compare the target pulse duty ratio indicated by the target pulse duty ratio signal and a predetermined value and output a result of the comparison; and an output section configured to make the pulse signal intermittent based on the comparison result and output the pulse signal, and the driving circuit generates an intermittently generated periodic signal as the driving signal using the pulse signal made intermittent.
Claims 9-10 depend on claim 8 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto (U.S. Pre-Grant Publication No. 20090009109) discloses a stable and efficient method for driving an ultrasonic motor
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



2 July 2022		/EMILY P PHAM/                                    Primary Examiner, Art Unit 2837